Citation Nr: 1225906	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-22 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Eligibility for dependents' educational assistance benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's surviving spouse



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1969 to July 1970.  The appellant is the Veteran's son.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this claim, the education file was transferred to the Philadelphia, PA RO.

In May 2012, the appellant and the Veteran's surviving spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The appellant was born on March [redacted], 1983; he turned 26 on March [redacted], 2009.

2.  The Veteran died due to a service-connected disability on January [redacted], 2006.



CONCLUSION OF LAW

The criteria for eligibility to dependents' educational assistance (DEA) benefits are met.  38 U.S.C.A. §§ 3501, 3511, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.3043 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim on appeal, because it is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the appellant in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

For DEA benefits, an eligible person includes a child of a person who died of a service-connected disability or has a total disability permanent in nature due to a service-connected disability.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 21.3021.  Each eligible person is entitled to educational assistance, with certain limits, including periods of eligibility.  38 U.S.C.A. §§ 3510, 3512.  In general, eligibility for a child begins on his or her 18th birthday and ends on his or her 26th birthday.  38 U.S.C.A. § 3512(a).  No person is eligible who reached his or her 26th birthday on or before the effective date of a finding of permanent total service-connected disability or on or before the date of the veteran's death.  38 C.F.R. § 21.3040(c).  But if VA first finds that the parent from whom eligibility is derived has a service-connected total disability permanent in nature or if the death of the parent occurs after the child's 18th birthday, but before the child's 26th birthday, then such period shall end eight years after the date elected by the child to be the beginning date of entitlement, with certain inapplicable exceptions.  38 U.S.C.A. § 3512(a)(3), (4), (5); 38 C.F.R. § 21.3041(a)(2), (b)(2).  

A child may elect the beginning date of his or her period of eligibility, but must do so no later than the end of the 60-day period beginning on the date on which VA provides written notice of the opportunity to make such election.  38 U.S.C.A. § 3512(a)(3)(B); 38 C.F.R. § 21.3041(i).  The date must be approved by VA and be between the date of the parent's death and the date of VA's decision that the death was service-connected.  38 U.S.C.A. § 3512(a)(3)(C)(ii); 38 C.F.R. § 21.3041(b)(2).  There is also a 10 year delimiting date from the beginning date of eligibility.  38 U.S.C.A. § 3512(b)(1)(A).

Additionally, where an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control, VA may extend the eligibility ending date.  VA cannot grant an extension beyond age 31 to those children whose period of eligibility ending date is subject to an age limitation.  38 C.F.R. § 21.3041(g)(1).  If an eligible child's period of eligibility ending date occurs while the child is enrolled in an educational institution, VA may extend the period of eligibility beyond age 31.  38 C.F.R. § 21.3041(g)(2). 

The appellant asserts entitlement to DEA benefits, alleging that he was unaware of the availability of benefits until it was too late and that he had to leave school for a few years to take care of his mother when she was diagnosed with cancer.  The evidence of record indicates the appellant attended school in 2004, 2005, 2006, 2009, and 2010.  At a May 2012 hearing, the appellant and the Veteran's surviving spouse provided testimony that the appellant took a hiatus in his education to attend to the Veteran's surviving spouse while she dealt with cancer.  

The Veteran served in Vietnam, and died on January [redacted], 2006, apparently from cardiac arrhythmia and diabetes mellitus.  In VA medical records, diagnoses of coronary artery disease and diabetes mellitus are noted.  In an October 2009 rating decision, VA granted service connection for the cause of the Veteran's death, effective July 9, 2009.  That grant was based on a finding that the Veteran died, in part, to diabetes mellitus.  See 38 C.F.R. §§ 3.307, 3.309(e) (2011) (noting that presumptive service connection is granted where there is qualifying Vietnam service and a diagnosis of diabetes mellitus).  The RO also granted basic entitlement for DEA benefits, noting that the Veteran died as a result of a service-connected condition.  38 U.S.C.A. §§ 3510, 3512.

In November 2009, the appellant filed a claim for DEA benefits.  He indicated his birth date was March [redacted], 1983.  In a March 2010 rating letter, VA notified the appellant that no DEA benefits were warranted because the effective date of a permanent and total disability must have occurred before the appellant's 26th birthday.  The Board notes that at that time, the effective date was July 9, 2009, after the appellant's 26th birthday of March [redacted], 2009.  He appealed that decision.  In a statement of the case, VA indicated that benefits were not warranted if the claimant turned 26 on or before the effective date of a finding of permanent total service-connected disability or on or before the date of the Veteran's death.  In a June 2012 rating decision, the RO assigned an effective date of July 9, 2008, for service connection for the cause of the Veteran's death.  

The Board finds that the evidence of record demonstrates basic eligibility to DEA benefits.  Here, the Veteran died on January [redacted], 2006.  Service connection for the cause of the Veteran's death is granted effective July 9, 2008.  The appellant was born on March [redacted], 1983; accordingly he turned 26 on March [redacted], 2009, prior to the date of the Veteran's death and the effective date of service connection for the cause of the Veteran's death.  Accordingly, there is basic eligibility to DEA benefits.  

The Board expresses no further opinion regarding the beginning or ending dates of eligibility, as the RO has not yet provided notice to the appellant regarding election of a beginning date.  The Board notes, however, that because the appellant was denied benefits by the RO, no notice of his ability to elect a beginning date was provided to him; this must be done.  See 38 U.S.C.A. § 3512(a)(3)(B); 38 C.F.R. § 21.3041(i).  

Accordingly, considering the doctrine of reasonable doubt, basic eligibility to DEA benefits is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Basic eligibility to DEA benefits is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


